HENDRY, Judge.
This is an appeal by the plaintiffs, a minor and her father, from a summary final judgment in favor of the defendants in an action to recover damages for injuries sustained by the minor when she went through a closed sliding glass door in a model house owned by the defendants.
The minor plaintiff, a thirteen year old girl, had accompanied her parents on an inspection tour of the defendants’ model home. A three-panel sliding glass door, bearing no markings or decals, separated the living room from the patio area. The child had passed from the living room to the patio and back, at a time when one of the panels of the door was open. Later, while in the living room, she noticed some people in the patio and ran out to warn them of a defective ladder she had seen in the pool. Apparently the doors had been closed in the interval and the child went through the closed middle glass section sustaining certain injuries.
*194We find that the trial judge erred in granting a summary final judgment for the defendants upon the foregoing facts. In McCain v. Bankers Life and Casualty Co., Fla.App.1959, 110 So.2d 718, 68 A.L.R.2d 1194, this court carefully reviewed the status of the law on this question and concluded that a jury question is presented where a minor child is involved. The factual issue involved in that case is so closely related to that which now confronts us, that we deem it unnecessary to nroceed further.
Accordingly, the summary final judgment is reversed, and the cause is remanded for further proceedings.
Reversed.